DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 2/26/2021 to claim 1 have been entered. Claims 2-5, 8, 9, 11-26, 28-31, 34, 35, 37-78 are canceled. Claims 1, 6, 7, 10, 27, 32, 33, and 36 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections and objections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments on pages 7-15 of the reply have been fully considered, but not found persuasive of error for the reasons given below. Noting that pages 7-13 appear to be a restatement of the obviousness rejections of record, on pages 13-14 of the reply Applicant alleges that the instant amendments to claim 1 has overcome the 35 U.S.C. § 103 rejections of record. This is not found persuasive over the additional cited teachings to Weston as set forth below and necessitated by the instant amendments. Particularly, Weston teaches diluting the bone particles in polyampholyte cryoprotectant followed by implantation into subjects without any further rinsing or washing steps (Col. 3, lines 36-59), reading on the rehydration and implanting steps of claim 1 and the diluting step of claim 27.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 10, 27, 32, 33, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
	The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. 
	In this case, claim 1 were amended in the instant reply to recite two new steps towards implanting the rehydrated infused bone particles with the cryoprotectant with no rinsing or washing. This step lacks original support as it is not found in either the specification nor in the original claims, and the specification does not teach any implantation step into any representative species of subjects thereof. The specification 
Applicant must either specifically point out the original descriptive support for the full scope of claim 1 to obviate the new matter rejection necessitated by Applicant’s amendment to claim 1, or amend claim 1 accordingly in the next reply to remove the new matter as set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was filed.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 7, 27, 32, and  are rejected under 35 U.S.C. 103 as being unpatentable over Weston (US 9,675,644) in view of Carter (WO 2014/151091), O’Leary (US 5,073,373), Coll et al. (PLoS One (2007), 2(2), e245, 7 pages), and Burden Jr. (US 2016/0296668).
Weston teaches methods of making demineralized bone particles, the method comprising obtaining bone from cadavers, mechanically separating the cellular and non-cellular components such as by centrifugation and filtering, washing either the cellular or non-cellular components or a combination thereof to create a mixture, suspending the mixture in a polyampholyte cryoprotectant, and freezing the mixture (Col. 2, lines 36-59), reading on the polyampholyte cryoprotectant infusion and freezing of claim 1. Weston teaches cutting the vertebral bone (claim 1; Fig. 1-2; also Col. 4, lines 17-36), reading on the cutting step of claim 1. Weston teaches combining the isolated and demineralized bone particles with whole cells or mechanically selected non-whole cellular components obtained from bone marrow (Col. 6, lines 45 through Col. 7, line 2; 
Regarding the wherein clauses of claim 1, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, the wherein clauses have been fully considered but not afforded any patentable weight at this time as they simply express the intended result of a process steps positively recited in the claims.
Regarding claim 1, Weston does not expressly use the term “infuse” or “infusing”. Regarding claim 1, Weston does not teach freeze-drying the bone particles. 
Carter teaches a bone repair composition comprising cancellous bone matrix and bone particles (Abstract). Carter teaches loading a bone matrix cube with demineralized bone powder wherein approximately only 75% of the cube is impregnated with powder and the remaining volume being available for infusion of bone marrow aspirate or other preferred materials to enhance bone growth (¶0033), reading in part on claim 1. Carter 
O’Leary teaches a method of making demineralized bone powder compositions, the method comprising obtaining bone particles from allogeneic cortical or cancellous bone, pulverizing and sieving the bone to an average particle size of about 100-300 microns, soaking/washing the particles in 70% alcohol such as to defat and disinfect the particles, demineralizing the particles in 0.6N HCl following by repeated rinsing steps such as to produce demineralized bone particles (Example at Col. 4, line 62 through Col. 5, line 22). O’Leary teaches freeze-drying the demineralized bone powder as an exemplary storage formulation (Col. 2, lines 39-43), reading on claim 1. O’Leary further teaches loading the bone particles with substances enzymes such as peptidases (Col. 2, line 52 through Col. 3, line 15, particularly Col. 2, lines 66-67), reading in-part on claim 1.
Regarding claim 1, it would have been obvious before the invention was filed to infuse the demineralized bone particle composition with the whole cells or mechanically selected non-whole cellular components obtained from bone marrow as a supernatant of Weston in view of Carter.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Carter are directed towards methods of making demineralized bone particle/powder compositions. The skilled artisan would have been motivated to do so because Carter teaches it would be advantageous in methods of bone repair to combine bone powder and an infused composition capable of enhancing bone growth, and so infusing Weston’s whole cells or mechanically selected non-whole cellular components obtained from bone marrow as a 
Regarding claim 1, it would have been obvious before the invention was filed to further freeze dry Weston’s demineralized bone particle composition further in view of O’Leary. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and O’Leary are directed towards methods of making demineralized bone particle/powder compositions. The skilled artisan would have been motivated to do so because O’Leary teaches freeze-drying the demineralized bone powder as an exemplary storage formulation.
Regarding claim 1, Weston does not teach a step of applying negative pressure to the demineralized bone particles to draw in the supernatant and/or polyampholyte cryoprotectant. Regarding claim 1, Weston does not teach a step of applying positive pressure to the demineralized bone particles to draw in the supernatant and/or polyampholyte cryoprotectant.
Coll teaches methods of making meat and bone meal and particles and methods of diffusing protease into said meal (Abstract). Coll teaches that enzymes typically diffuse too slowly into tissues and often require the application of pressure or vacuum to accelerate infusion which forces the enzyme solution into air-filled pores within the tissue (p5-6, 1st paragraph of the Discussion spanning both pages), reading on claims 1, 27, and 53.
Regarding claim 1, it would have been obvious before the invention was filed to further apply pressure (i.e. positive pressure) or vacuum (i.e. negative pressure) to infuse the demineralized bone particles of Weston in view of Coll.  A person of ordinary 
Regarding claim 1 Weston does not teach aspherically-shaped bone particles. Regarding claims 6 and 32, Weston, Carter, and O’Leary do not teach passing whole bone through a cutting die to form shaped long bone particles. Regarding claims 7, and 33, Weston, Carter, and O’Leary do not teach elongated bone particles having a triangular cross-section.
	Burden Jr. teaches methods of making elongated and irregularly shaped bone particles (Abstract; Fig. 1). Burden Jr. teaches bone particles that are both elongated and dumbbell-shaped (i.e. capital “I” shaped), which is advantageous for interconnection between particles as compared to spherical particles having similar length and width (i.e. capital “O” shaped) (Fig. 1; ¶0051 and ¶0054), reading on claim 1. Burden Jr. teaches methods of making the elongated bone particles, the method comprising placing whole bone into a fixture, cutting the bone to produce flat segments 
	Regarding claim 1, it would have been obvious before the invention was filed to substitute the aspherically-shaped bone particles of Burden Jr. for the unspecified bone particles of Weston. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles. The skilled artisan would have been motivated to do so because while Weston does not particular specify the shape of the bone particles, Burden Jr. makes clear that bone particles that are both elongated and dumbbell-shaped (i.e. capital “I” shaped), which is advantageous for interconnection between particles.
Regarding claims 6 and 32, it would have been obvious before the invention was filed to substitute the cutting and die punching methods of Burden Jr. for the cutting methods of bone particle generation of Weston. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles. The skilled artisan would have been motivated to do so because while Weston does not particular specify the shape of the bone particles, Burden Jr. makes clear that bone particles that are both elongated and dumbbell-shaped (i.e. capital “I” shaped), which is advantageous for interconnection between particles and that the cutting and die punching methods is a method capable of making elongated bone particles.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weston, Carter, O’Leary, Coll, and Burden Jr. as applied to claims 1 and 27 above, and further in view of Manrique (US 9,387,094).
The teachings of Weston, Carter, O’Leary, Coll, and Burden Jr. are relied upon as stated above.
Regarding claims 10 and 36, Weston, Carter, O’Leary, Coll, and Burden Jr. do not teach one or more additional steps of shaping, extruding, molding or flattening the dried bone particles into sheets.

Regarding claims 10 and 36, it would have been obvious before the invention was filed to further form the demineralized bone particles of Weston into sheets in view of Manrique. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles, and because Manrique cites known methods of forming bone particles into sheets (i.e. the wet laying method). The skilled artisan would have been motivated to do so because Manrique teaches that bone particle sheets are an intermediate structure in the formation of bone plugs, and bone plugs are known to be advantageous for the insertion into a space or cavity within an implant used in an orthopedic procedure, such as an intervertebral space, insertion into an extraction socket, and/or a bore hole.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653